Case: 18-60046      Document: 00514564135         Page: 1    Date Filed: 07/20/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                  United States Court of Appeals
                                                                           Fifth Circuit
                                    No. 18-60046                         FILED
                                  Summary Calendar                   July 20, 2018
                                                                    Lyle W. Cayce
                                                                         Clerk
THOMAS E. GRAY, JR.,

              Plaintiff - Appellant
v.

ZURICH AMERICAN INSURANCE COMPANY,

              Defendant - Appellee


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 2:17-CV-34


Before REAVLEY, GRAVES, and HO, Circuit Judges.
PER CURIAM:*
       The judgment of the district court is affirmed for the reasons given by
that court. Appellant insists that the Mississippi Supreme Court opinion in
Allen v. Banks, 384 So. 2d 63 (1980) supports intoxication as the negligence of
liability, but that opinion makes it clear that causation is a different matter.
The gap in the appellant’s case here is that no evidence would support a
proximate cause of causation for this case’s path.
       AFFIRMED.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.